THE   ATTORNEY         GENERAL
                              OF   TEXAS

                               February    24, 1989




Mr. Pasco Parker                      Opinion   No.   JM-1020
Collin County Auditor
Office of County Auditor              Re:    Whether computation      of a
McXinney, Texas    75069              county tax rate under       section
                                      26.04 of the     Tax Code may     be
                                      performed   by an individual     who
                                      is not certified    u'nder article
                                      724413, V.T.C.S.     (RQ-1573)

Dear   Mr.    Parker:

       You    ask:

             Is the   county auditor   or other     officer   or
             employee of the county appointed     by the    com-
             missioners   court to complete     the   effective
             tax rate calculat,ion   under section 26.04      of
             the Tax Code required to be certified       by  the
             Board of Tax Professional    Examiners?

      V.T.C.S.   art. 7244b, the Property Taxation    Professional
Certification    Act, requires that certain persons     performing
functions   related to tax appraisal,   assessment,   and   collec-
tion register with and eventually     obtain certification      from
the Board of Tax Professional    Examiners   (the lWboard*q). Sec-
tion 2 of the      act defines  "appraisal, I' 18assessment,"    and
%ollections88    as follows:

                 (1)   'Appraisal'    means   those    functions
             described   in Chapters     23 and   25, Tax   Code,
             that are performed     by employees   of  political
             subdivisions    or by   persons acting on     behalf
             of political    subdivisions   and that involve an
             estimate   or opinion    of value    of a property
             interest.

                 (2)   *Assessment8    means    those   functions
             described    in   Chapter   26,    Tax   Code,    and
             performed   by employees   of political     subdivi-
             sions or    by   persons   acting    on   behalf   of
             political    subdivisions,      to   determine     an
             amount of ad valorem tax.




                                      P. 5263
Mr.   Pasco   Parker        - Page    2     (JM-1020)




                .   .   .   .

              (6)   'Collections# means  those    functions
          described   in Chapter  31 and Sections     33.02,
          33.03, and 33.04, Tax Code.

Section   11 of the             act provides:

                The following             persons   shall   register   with
          the    board:

              (1) all     chief     appraisers,     appraisal
          supervisors    and   assistants,    property      tax
          appraisers,   appraisal    engineers,    and    other
          persons with authority     to render judgment on,
          recommend,  or   certify    appraised    values    to
          the appraisal   review    board of    an  appraisal
          district:

              (2) the tax assessor-collector,         tax   col-
          lector, or    other     person designated     by   the
          governing   body of a taxing unit as the         chief
          administrator    of the unitgs assessment        func-
          tions, collections       functions,   or   both;   and
          other   persons     who   perform    assessment
          collections    functions    for   the unit whom    t::
          chief administrator      of the unit's tax      office
          requires to register:       and

              (3) all persons engaged in appraisals                      of
          real,or personal property  for ad valorem                     tax
          purposes  for an appraisal district or a                     tax-
          ing unit.

      Section   17 directs the board .to adopt by rule "require-
ments for the certification       of registrants."     The rules must
require that     the   registrants     in the    various   categories
attain    board   certification     within   the   periods   of   time
specified   in section 17.

      We believe that a person performing        the tax rate calcu-
lations for a county      under section 26.04       of the   Tax    Code
is performing    assessment
                       .       functions    within   the   meaning    of
section 2(2) of article       7244b.   Essentially,    section     26.04
directs the governing     body of a taxing unit to designate           an
officer or employee      to calculate    the .*0effective81 tax     rate
which if    imposed on    taxable property      will raise     the   tax
revenues needed to      meet the taxing     unit's obligations       and




                                                P. 5264
Mr.   Pasco    Parker   - Page   3   (JM-1020)




other    expenses    for   the    tax   year.1      Such   "officer
employee"   must   also,    under section       26.04,    calculate     tE
llrollback    tax  rate,"     for   purposes     of   the   hearing     and
rollback election provisions          of sections     26.06 and     26.07,
and cause to be publicized        the tax rate and certain         figures
involved   in the calculation.         Though the tax rate       calcula-
tions under     section    26.04    do not     finally    "determine     an
amount of ad valorem tax I* for particular          taxable properties,
the calculations      are   a necessary        step   leading    to   such
eventual determinations      of ad valorem taxes for           particular
properties     by  the    county    tax    assessor-collector        under
section 26.09. The section 26.04 calculations             are thus among
the "functions    described    in Chapter 26 . . . to determine          an
amount of ad valorem tax" within the meaning of section 2(2)
of article 7244b.2

      Not all  persons     performing   assessment    functions     are
required to register with the board, however.           Under section
11, subsection   (2), a person performing      assessment    functions
who is not a tax assessor-collector,       tax collector,     or other
person designated      as   chief administrator      of   the   unit's
assessment  functions,    must register    with the board only       if
the "chief administrator      of the unit's tax office"       requires
such registration.

      The "chief administrator    of the unit's tax office"       who
would be   entitled   under   section 11,    subsection     (2),   to
require   that   a person    performing    assessment     functions
register with the board     must be,' in the    case of a    county,
the constitutional  officer, i.e.,      the county tax    assessor-



      1.      The term    taxing  unit      as used. in   section    26.04
includes      a county.    See Tax Code     5 1.04(12).

      2.  The    term   assessment        has   been    construed      very
broadly.    For example, Attorney General Letter Advisory               No.
117 (1976) ruled that the duties of the county tax assessor-
collector   with respect to assessing         property   for the purpose
of taxation     under   the   Texas      Constitution      article    VIII,
section 14, included "the appraisal            of property     as well    as
a determination     of the   amount of      tax to     be imposed."       (A
1900 amendment      to article      VIII, section      18,   subsequently
separated   the   appraisal    from     the assessment      functions     of
the county tax assessor-collector.            See Wilson v.      Galveston
County Central Aooraisal       Dist.,    713 S.W.2d 98 (Tex.       1986) .)
See also 54     Tex. Jur. 2d      Taxation    5 86;    Attorney    General
Opinion MW-4 (1979).




                                        p. 5265
Mr.   Pasco   Parker    - Page     4     (JM-1020)




collector.    m      Tex.         Const.      art.   VIII,    f 14:   Tax    Code
5 6.21; and     Attorney          General     Opinions    JW-918    (1988)    and
JM-833   (1987).

      Thus, in response to your question,        we conclude that        a
person designated      to perform    tax rate     calculations    for .a
county under section 26.04 of the        Tax Code, must, if he         is
not the    county tax    assessor-collector,      register    with    and
proceed to certification       by the Board     of Tax     Professional
Examiners   under V.T.C.S.    article   7244b only if so        required
by the    county    tax assessor-collector.       (Clearly,     the   tax
assessor,   whether or    not he himself      performs   the tax     rate
calculations,    must so register and proceed to certification.
See Attorney    General Opinion H-1120      (1978).)

                                  SUMMARY

               A person designated     to make the tax      rate
         calculations    under Tax Code section 26.04 must
         register with and proceed to certification           by
         the Board of Tax Professional       Examiners    if the
         county    tax   assessor-collector      so   requires.
         V.T.C.S.   art. 7244b.     The county tax assessor-
         collector   must    in any   case so    register    and
         proceed to certification.




                                                     JIM      MATTOX
                                                     Attorney  General   of Texas

WARYXELLER
First Assistant        Attorney        General

Lou HCCREARY
Executive  Assistant       Attorney         General

JUDGE ZOLLIE STEAXLEY
Special Assistant  Attorney              General

RICK GILPIN
Chairman,  Opinion       Committee

Prepared by William Walker
Assistant Attorney  General




                                            p. 5266